Case: 4:18-cv-00082-GHD-DAS Doc #: 34 Filed: 06/10/20 1 of 1 PagelD #: 133

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
CHARLES BARR PLAINTIFF
Vv. No. 4:18CV82-GHD-DAS
STATE OF MISSISSIPPI, ET AL. DEFENDANTS

ORDER DENYING PLAINTIFF’S MOTIONS [32], [33]
TO ALTER OR AMEND ORDER

This matter comes before the court on the plaintiffs motions for reconsideration of the
court’s order [30] denying the plaintiff's motion to proceed in forma pauperis on appeal. The
court interprets the motions, using the liberal standard for pro se litigants set forth in Haines v.
Kerner, 404 U.S. 519 (1972), as motions to amend judgment or order under Fed. R. Civ. P.
59(e), which must be filed within 28 days of entry of judgment. An order granting relief under
Rule 59(e) is appropriate when: (1) there has been an intervening change in the controlling law,
(2) where the movant presents newly discovered evidence that was previously unavailable, or (3)
to correct a manifest error of law or fact. Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563,
567 (5" Cir. 2003).

The court denied the plaintiff's original motion to proceed in forma pauperis on appeal
because the appeal is frivolous and has no possibility of success. That has not changed since
entry of the original order. The plaintiff has neither asserted nor proven any of the justifications
to amend a judgment under Fed. R. Civ. P. 59(e). As such, the plaintiff's requests [32], [33] to
alter or amend judgment or order are DENIED.

SO ORDERED, this, the lo day of June, 2020.

dt. Hl. \) eantaten.

SENIOR UNITED STATES DISTRICT JUDGE

 
